902 F.2d 27Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.APPALACHIAN AGENCY FOR SENIOR CITIZENS;  Mountain EmpireOlder Citizens;  New River Valley Agency on Aging;  DistrictIII Governmental Cooperative;  Jefferson Area Board forAging, Plaintiffs-Appellants,v.Wilda FERGUSON, Commissioner, Virginia Department for theAging, Defendant-Appellee.
No. 89-2928.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 9, 1990.Decided April 13, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Glen W. Williams, Senior District Judge.  (CA-88-123-B)
Gerald L. Gray, Gerald L. Gray, P.C., Clintwood, Va., argued, for appellants.
Carol Smith Nance, Assistant Attorney General, Richmond, Va., for appellee;
Mary Sue Terry, Attorney General, John A. Rupp, Senior Assistant Attorney General, Richmond, Va., on brief.
W.D.Va., 702 F.Supp. 1262.
DISMISSED AND REMANDED.
Before SPROUSE and CHAPMAN, Circuit Judges, and HOFFMAN, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
The Appalachian Agency for Senior Citizens, et al, appeal the district court order granting summary judgment to the defendant and upholding Virginia's formula for distributing Title III funds of the Older Americans Act, 42 U.S.C. Secs. 3021 et seq.    After this appeal was filed, the Virginia Department for the Aging promulgated a new funding formula which supersedes the contested formula.


2
The promulgation of the new funding formula has rendered this appeal moot.  Accordingly, this appeal is dismissed and remanded with leave granted for the appellant agencies to file an amended complaint and to submit such further evidence as may be appropriate.

DISMISSED AND REMANDED